Citation Nr: 0838242	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  03-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability from July 24, 2001, until March 19, 2008. 

2.  Entitlement to a rating higher than 40 percent for a low 
back disability since March 20, 2008.

3.  Entitlement to an increased rating for a right thigh 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for his low back and 
right thigh disabilities (thoracolumbar scoliosis and 
residuals of a gunshot wound of the right thigh with healed 
fracture of the femur mid-shaft, retained foreign bodies and 
shortening of the extremity).  

The Board remanded the case for further development in March 
2006.  In June 2008, the RO assigned an increased rating of 
40 percent for the veteran's low back disability, effective 
March 20, 2008.


FINDINGS OF FACT

1.  Since July 24, 2001, the date of claim for an increased 
rating, the veteran's low back disability (thorocolumbar 
scoliosis) has been manifested by severe limitation of motion 
of the lumbar spine.

2.  Since July 24, 2001, the veteran's low back disability 
has been productive of no more than severe intervertebral 
disc syndrome (IDS), characterized by recurrent attacks with 
intermittent relief.

3.  Since July 24, 2001, the veteran has not demonstrated 
unfavorable ankylosis of the entire thoracolumbar spine.

4.  Since July 24, 2001, the veteran's low back disability 
has not been manifested by incapacitating episodes of 
intervertebral disc disease requiring bedrest prescribed by a 
physician.

5.  Since July 24, 2001, the veteran's low back disability 
has not been productive of bowel or bladder impairment.  

6.  Since July 24, 2001, the veteran's low back disability 
has been productive of neurologic impairment of the right 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

7.  Since July 24, 2001, the veteran's low back disability 
has been productive of neurologic impairment of the left 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

8.  Since July 24, 2001, the date of claim for an increased 
rating, the veteran's right thigh disability (residuals of a 
gunshot wound of the right thigh with healed fracture of the 
femur mid-shaft, retained foreign bodies and shortening of 
the extremity) has been manifested by complaints of pain, 
without obvious signs of fatigability, lack of endurance, 
loss of motion, incoordination, or increased pain associated 
with repetition of motion.  

9.  Since July 24, 2001, the veteran's right thigh disability 
has not been productive of ankylosis or a marked right hip or 
knee disability.


CONCLUSIONS OF LAW

1.  Since July 24, 2001, the criteria for a rating of 40 
percent, but no higher, for the orthopedic manifestations of 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 
5237, 5242, 5243 (2007).  

2.  Since September 23, 2002, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2007).

3.  Since September 23, 2002, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2007).

4.  Since July 24, 2001, the criteria for a rating in excess 
of 20 percent for a right thigh disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5250-55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2007).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
October 2004 and May 2005, prior to the initial RO decision.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The Board acknowledges that the VCAA letters sent to the 
veteran in September 2001, April 2006, and October 2006 did 
not meet the requirements of Vazquez-Flores and were not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  In this case, the 
veteran was provided with correspondence regarding what was 
needed to support his claim.  Here, the September 2001 VCAA 
notice letter advised the veteran that his statements from 
other people describing his physical symptoms, as well as 
medical, employment, and insurance records, could be used to 
substantiate his claim, while the April 2006 and October 2006 
VCAA letters notified the veteran of his responsibility to 
submit additional evidence showing the nature and symptoms of 
his low back and right thigh disabilities, the severity and 
duration of those symptoms, and their impact on his 
employment.  

Additionally, the veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the 
July 2003 statement of the case and the June 2008 
supplemental statement of the case.  Thus, given the 
September 2001, April 2006 and October 2006 VA 
correspondence,  the July 2003 statement of the case, and the 
June 2008 supplemental statement of the case, the veteran is 
expected to have understood what was needed to support his 
claim for an increased ratings for his low back and right 
thigh disabilities.  Moreover, he demonstrated actual 
knowledge of what was needed to support his claim as 
reflected in his statements and correspondence, and the 
statements of his representative.  Specifically, in the 
veteran's January 2003 notice of disagreement, he asserted 
that his low back and right thigh disabilities limited his 
current and future employment prospects and impacted his 
daily living activities, including his ability to walk and 
bend over.  The veteran's representative later invoked the 
DeLuca provisions in arguing that the veteran was entitled to 
higher ratings for his diabilties based on functional loss or 
weakness due to pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Further, at September 
2002 and March 2008 VA examinations, he was informed of the 
diagnostic criteria for rating his service-connected 
disabilities.  In summary, the Board submits that the above 
statements and evidence demonstrate the veteran's knowledge 
of the diagnostic criteria used to evaluate his claim for an 
increased ratings for his service-connected low back and 
right thigh disabilities, and is aware of need to demonstrate 
an adverse impact on his daily life and employment, and that 
the notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  The veteran has not 
identified any additional evidence related to his service-
connected low back and right thigh disabilities.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.  

The veteran has also been afforded formal VA examinations in 
September 2002 and March 2008 to evaluate the nature, extent 
and severity of his service-connected low back and right 
thigh disabilities.  The veteran has not reported that his 
disabilities haves worsened since the time of his most recent 
examination, and thus a remand is not required solely due to 
the passage of time since that examination.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as severe by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision as 
to an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A.  Low Back

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change, but must apply both criteria to the 
period after the effective date of the regulatory change and 
determine which is more favorable to the claimant.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board has evaluated the veteran's low back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since that rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

Here, the veteran contends that he is entitled to a higher 
rating for his low back disability for each of the periods 
from July 24, 2001 to March 19, 2008, and from March 20, 2008 
to the present.  His entitlement to an increased rating for 
each of these periods will be evaluated in turn.

July 24, 2001 to March 19, 2008

For this period, the veteran's low back disability 
(thorocolumbar scoliosis) was rated 20 percent disabling 
under DC 5295, which contemplated lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295.  Under the revised diagnostic 
criteria as currently in effect, the veteran's lumbosacral 
strain is rated under DC 5237, which is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007), 38 C.F.R. § 4.71a, 
DC 5237.  Other applicable diagnostic codes include DC 5292, 
which contemplates limitation of motion of the lumbar spine, 
DC 5293, which pertains to intervertebral disc syndrome 
(IDS), DC 5242, which pertains to degenerative arthritis of 
the spine, and DC 5243, which pertains to intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, DCs 5242, 5243, 5292 (2007).  
These diagnostic codes are also rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  DC 
5242, however, may not serve as a basis for an increased 
rating in this case.  The lumbar vertebrae are considered a 
group of minor joints that is ratable on parity with a major 
joint.  38 C.F.R. § 4.45.  DC 5242 directs that degenerative 
arthritis of the spine be evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5243.  DC 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Regardless, the veteran is already in receipt 
of a compensable rating based on limitation of motion, and 
thus neither DC 5003 nor 5242 may serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DC 5003, 
5242.

It has not been contended or shown that from July 24, 2001, 
to March 19, 2008, the veteran had complete bony fixation of 
the spine (DC 5286) or ankylosis of the lumbar spine (DC 
5289).  Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable during this period.  
Additionally, radiographic evidence of vertebral fracture was 
not identified.  Therefore the diagnostic criteria pertaining 
to residuals of a fracture of the vertebra are not applicable 
because demonstrable deformity of a vertebral body was not 
shown (DC 5285).

Evidence for consideration during this period includes a 
report of a VA examination of the spine conducted in 
September 2002 and private treatment records dated in October 
2003.  

The Board now turns to the applicable criteria.  Under the 
old schedular criteria of DC 5292, a higher rating of 40 
percent was warranted for severe limitation of lumbar motion. 
38 C.F.R. § 4.71a, DC 5292.  On VA examination in September 
2002, the veteran reported that his low back disability was 
manifested by constant pain, even when he took pain 
medication, as well as fatigability and stiffness.  He added 
that it was painful for him to sit and stand, and that he 
attempted to relieve his symptoms by lying down and taking 
pain medication.  He further stated that he had used a back 
brace, crutches, and a cane in the past, but was not using 
them at the time.  He denied any prior back surgeries.  
Physical examination of the lumbar spine revealed abnormal 
curvature in the spine.  The range of motion of the veteran's 
lumbar spine was as follows: forward flexion to 60 degrees; 
extension to 20 degrees; and 20 degrees lateral bending, 
bilaterally; no rotation measurements were indicated.  During 
all ranges of motion the veteran exhibited pain.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral bending are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at the September 2002 VA 
examination, the only examination during the relevant appeals 
period in which range of motion was assessed, the Board 
concludes that the veteran's limitation of motion during this 
period most accurately fell within the severe range.  As 
noted above, the veteran had forward flexion, extension, and 
left and right lateral bending that were approximately 2/3 
the normal ranges of motion.  Significantly, however, all of 
his ranges of motion were affected by pain and he 
additionally reported that his low back disability was 
manifested by constant pain that was not relieved by 
medication, as well as fatigability and stiffness.  He also 
stated that his low back pain was exacerbated by sitting and 
standing and that he had previously used a back brace, cane, 
and crutches during painful flareups.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine and taking into account the DeLuca 
provisions for pain on use, the veteran's low back disability 
was analogous to severe limitation of motion and thus 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 
C.F.R. §§ 4.40, 4.45.  Because that represents the maximum 
rating under former Diagnostic Codes 5292 and 5295, a higher 
rating under those former regulations is not available.  
Further, given the range of motion findings and the veteran's 
disc pathology, the preponderance of the evidence is against 
entitlement to a 60 percent rating under former Diagnostic 
Code 5293.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability also met the requirements for a 40 percent rating, 
but no higher.  According to the new regulations, his ranges 
of motion fell at most within the requirements for a 40 
percent rating: forward flexion of the thoracolumbar spine to 
30 degrees or less.  38 C.F.R. § 4.71a, DC 5237 (2007).  
There was no evidence showing that that the disability was 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, under the new schedular criteria 
of DC 5237, a rating of 40 percent, but no higher, is 
warranted during the period from July 24, 2001, to May 19, 
2008.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome (IDS), would entitle the veteran 
to a higher rating, the evidence for consideration includes 
the September 2002 VA examiner's report and private treatment 
records dated in October 2003.  After September 23, 2002, and 
prior to September 26, 2003, IDS could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. 38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  Here, the veteran did not 
report that he was bedridden as a result of his low back 
disability, and there is no evidence that he was prescribed 
bed rest by a physician for at least six weeks during any 
one-year period of the rating period under consideration.  As 
such, there is no basis for a rating higher than 40 percent 
during this period.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, '[c]hronic 
orthopedic and neurological manifestations "means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

There is no evidence of record from July 24, 2001, to March 
19, 2008, showing incapacitating episodes as defined under DC 
5293 or the General Rating Formula for Diseases and Injuries 
of the Spine (in effect from September 23, 2002, to September 
26, 2003, and from September 26, 2003, to the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in September 2002, the veteran had forward 
flexion to 60 degrees; extension to 20 degrees; and 20 
degrees lateral bending, bilaterally; no rotation 
measurements were indicated. All ranges of motion were 
affected by pain.  Taken together, those ranges of motion 
would warrant a rating of no more than 40 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula, unfavorable ankylosis of 
the entire thoracolumbar spine, are not demonstrated.  
38 C.F.R. § 4.71a, DC 5237 (2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

On VA examination in September 2002, the veteran was noted to 
have muscle spasm in the lumbar region.  However, in a 
November 2002 statement, he denied experiencing any muscle 
spasm related to his low back disability.  Additionally, at 
the time of his September 2002 examination, the veteran did 
not complain of any radiculopathy affecting the lower 
extremities as a result of his low back disability.   Nor 
were there any clinical findings showing neurological 
abnormalities due to that service-connected condition.  

A private treatment record dated in October 2003 showed that 
the veteran complained of low back pain radiating down his 
right leg, with numbness and tingling.  Physical examination 
of the lumbar spine was negative for Spurling's maneuver and 
straight leg raising, bilaterally.  There was tenderness in 
his lumbar paraspinal musculature, but not in his lumbar 
spine midline.  The veteran's reflexes were assessed at 1+ in 
his lower extremities, bilaterally.  His light touch 
sensation was intact, and there were no findings of other 
neurological abnormalities.  A Magnetic Resonance Imaging 
(MRI) report showed compression of the nerve roots 
bilaterally at the fourth and fifth interspace of the 
lumbosacral spine, indicating degenerative changes.  However, 
there were no clinical findings of any sensory disturbances 
manifested by dermatomal deficits or any other neurological 
problems affecting the lower extremities.  

Although the veteran's September 2002 VA examination is void 
of any complaints or clinical findings of neurological 
abnormalities, his October 2003 private treatment record 
supports a conclusion that he had radiculopathy affecting his 
bilateral lower extremities.  That clinical evidence is not 
indicative, however, of muscle atrophy or muscle strength 
deficiency in the lower extremities, bilaterally.  The Board 
therefore finds that the veteran's radiculopathy symptoms 
during this period were primarily sensory in nature and 
compatible with incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the veteran is entitled to no more than separate 10 percent 
ratings for the neurological manifestations of his low back 
disability in his lower extremities, bilaterally, under DC 
8520 for this period.  The Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.  

The Board has considered whether a higher rating might be 
warranted for any period of time from July 24, 2001, when the 
veteran filed his claim for an increased rating, until March 
19, 2008.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
discussed above, the weight of the credible evidence 
demonstrates that the veteran is entitled to a disability 
rating of 40 percent, but no higher, under the applicable 
spinal rating criteria during this period.  In reaching this 
determination, the Board notes that the range of motion 
findings obtained at the September 2002 VA examination 
reflect moderate to severe limitation of motion, and given 
his complaints of pain and corresponding functional 
impairment, a rating of 40 percent for severe limitation of 
motion under former DC 5292 is appropriate, when pain and the 
DeLuca factors are considered.  38 C.F.R. §§ 4.40, 4.45; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the 
Board finds that the weight of the credible evidence 
demonstrates that the veteran is entitled to separate 10 
percent ratings, but no higher, for the neurological 
manifestations of his low back disability in his lower 
extremities, bilaterally.  38 U.S.C.A. § 5107(b) (West 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

March 20, 2008 to the Present

For this period, the veteran's low back disability was rated 
40 percent disabling under DC 5237, the revised code for 
lumbosacral strain, which is rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007), 38 C.F.R. § 4.71a, DC 5237.  Under the old 
schedular criteria, this represented the maximum schedular 
rating available for limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, DC 5292.  It also represented the maximum 
schedular rating available for lumbosacral strain (DC 5295).  
A higher 60 percent rating was available under DC 5293, which 
required a showing of pronounced intervertebral disc syndrome 
(IDS) with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2007).

The old diagnostic codes 5285 (residuals of a fracture of the 
vertebra), 5286 (complete bony fixation of the spine), and 
5289 (ankylosis of the lumbar spine) also provided for 
ratings in excess of 40 percent.  38 C.F.R. § 4.71a, DCs 
5285, 5286, 5289.  Given that there is no evidence of 
fractured vertebra, complete bony fixation, or ankylosis of 
the lumbar spine, however, the Board finds that the veteran 
is not entitled to a rating higher than 40 percent under 
those diagnostic criteria.  38 C.F.R. § 4.71a, DCs 5285, 
5286, 5289.

The Board now turns to DC 5293.  In evaluating whether DC 
5293 would entitle the veteran to a rating higher than 40 
percent, the only clinical evidence for consideration is a VA 
spine examination dated in March 20, 2008.  The Board 
observes that pursuant to its June 2006 remand, the RO 
requested that the veteran provide authorizations for private 
medical providers who had treated him for low back problems.  
However, the veteran did not respond to that request.  
Consequently, any additional information that may have been 
elicited in support of the veteran's claim for an increased 
rating for his low back disability was not obtained because 
of his failure to cooperate.  In this regard, the Board 
reminds the veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

At the March 20, 2008 VA examination, the veteran complained 
of pain radiating from his buttocks to his lower extremities, 
bilaterally, in an L4-L5 dermatome distribution.  He reported 
that he had been incapacitated "multiple times" in the past 
12 months due to low back pain.  However, he denied current 
use of lumbar support, lumbar bracing, or medication for his 
low back pain.  Monofilament testing to both lower 
extremities was normal.  Strength testing was 2.5/5 in the 
right lower extremity compared to 5/5 in the left.  There was 
also slight muscle atrophy in the right thigh compared to the 
left.  The veteran denied any bowel or bladder dysfunction.  
His deep tendon reflexes were considered normal, and there 
were no clinical findings of any other neurological 
abnormalities due to the veteran's service-connected low back 
disability.  Indeed, while the VA examiner found that the 
veteran had a gait abnormality secondary to scoliosis, he 
expressly concluded that there was "no obvious evidence of 
neurological abnormality based on this examination."  Range 
of motion studies revealed that he veteran had flexion to 45 
degrees, with pain at 30 degrees.  Extension was to less than 
10 degrees, lateral bending to 10 degrees, bilaterally, and 
rotation to 15 degrees, bilaterally, all limited by pain. 

The findings in the March 2008 VA examiner's report support a 
conclusion that the veteran did have radiculopathy, but not 
persistently of a pronounced degree.  The veteran's reflexes 
were found to be normal and there was no indication of any 
sensory deficits related to his low back disability.  To the 
contrary, the VA examiner determined that there was "no 
obvious evidence of neurological abnormality" due to that 
service-connected disability.  Thus, the Board concludes that 
the neurological manifestations of the veteran's service- 
connected low back disability more nearly approximate severe 
IDS, which would support the assignment of a 40 percent 
rating, but no higher, under the criteria of DC 5293, in 
effect before September 2002. 

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2007).  Under this code, a 60 percent rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician. 

As noted above, at the March 2008 VA examination, the veteran 
reported that he had been incapacitated "multiple times" in 
the past 12 months due to low back pain.  There is no 
clinical evidence, however, demonstrating that the veteran 
was prescribed bed rest by a physician during this period.  
Accordingly, the Board finds that the record does not support 
a rating higher than 40 percent based upon incapacitating 
episodes under the criteria set forth in DC 5243.  A 
September 2003 revision to the IDS code stated that IDS (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  

As noted above, there is no clinical evidence of 
incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
March 2008 VA examination showed flexion to 45 degrees, with 
pain at 30 degrees.  Extension was to less than 10 degrees, 
lateral bending to 10 degrees, bilaterally, and rotation to 
15 degrees, bilaterally, all limited by pain.  Those findings 
would warrant a rating of no more than 40 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula - unfavorable ankylosis of 
either the thoracolumbar spine or the entire spine - are 
neither contended nor shown.

With respect to neurological manifestations, the Board finds 
that the results of the March 20, 2008, examination, which is 
the only clinical evidence of record during the relevant 
appeals period, warrant a continued separate rating of 10 
percent, each, based on the veteran's complaints of pain 
radiating from his buttocks to his lower extremities, 
bilaterally.  38 C.F.R. § 4.1.  However, there have been no 
clinical findings of neurological manifestations of his low 
back disability in either lower extremity that would warrant 
a higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.  Id.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45, and the holdings in DeLuca.  38 C.F.R. §§ 
4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased evaluation for the veteran's low back 
disability for the period since March 20, 2008, is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 40 
percent rating, but no higher.  In this regard, the Board 
observes that while the veteran complained of pain on 
repetitive motion at his March 2008 VA examination, he was 
nonetheless able to perform multiple repetitions.  
Additionally, while the VA examiner noted that the veteran 
exhibited signs of fatigability and lack of endurance, that 
examiner expressly indicated that there were no signs of 
incoordination.  Taken as a whole, those effects of the 
veteran's low back disability are contemplated in the 
currently assigned 40 percent disability evaluation.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant a disability rating higher than 40 percent.  

In sum, the weight of the credible evidence demonstrates that 
at no time since March 20, 2008, have the orthopedic 
manifestations of the veteran's low back disability warranted 
more than a 40 percent rating.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Additionally, the evidence of record 
indicates that the veteran is entitled to separate 10 percent 
ratings, but no higher, for the neurological manifestations 
of his low back disability in his lower extremities, 
bilaterally.  All reasonable doubt has been resolved in favor 
the veteran in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Thigh Disability

The veteran's right thigh disability (residuals of a gunshot 
wound of the right thigh with healed fracture of the femur 
mid-shaft, retained foreign bodies and shortening of the 
extremity) has been assigned a 20 percent rating under DC 
5299-5255.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
assigned as follows:  the first two digits will be selected 
from that part of the schedule most closely identifying the 
part, or system of the body involved, in this case, the 
nervous system, and the last two digits will be 99 for all 
unlisted conditions.  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. § 4.20, 4.27 
(2007).  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's right thigh 
disability is DC 5255, which pertains to impairment of the 
femur.  38 C.F.R. §4.71a, DC 5255.  Under that code, a 
minimum compensable disability rating of 10 percent is 
assigned for malunion of the femur with slight knee or hip 
disability.  A 20 percent disability rating contemplates 
malunion of the femur with moderate knee or hip disability.  
A 30 percent disability rating contemplates malunion of the 
femur with marked knee or hip disability.  A 60 percent 
disability rating contemplates fracture of surgical neck of 
the femur with false joint, or fracture of shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with aid of brace.  Finally, 
an 80 percent disability rating, the highest rating 
assignable under this code, contemplates fracture of shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).  

The words slight, moderate, and severe are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6 
(2007).

Other diagnostic codes that pertain to disabilities of the 
hip and thigh include 5250 (hip ankylosis), 5251 (limitation 
of thigh extension), 5252 (limitation of thigh flexion), 5253 
(thigh impairment), and 5254 (hip flail joint).

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board acknowledges that the veteran previously indicated 
that he had been treated for a severe leg injury by two 
private medical providers during the period from August to 
October 2004.  Subsequently, the RO, acting pursuant to the 
June 2006 Board remand, requested that the veteran provide 
authorizations for private medical providers who had treated 
him for his right thigh disability.  However, the veteran did 
not respond to that request.  Consequently, any additional 
information that may have been elicited in support of the 
veteran's claim for an increased rating for his low back 
disability was not obtained because of his failure to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The veteran's private and VA medical records for the relevant 
appeals period  reflect that he was treated for pain and 
swelling in the right knee, thigh, and shin bone.  A medical 
imaging report dated in July 2001 was negative for any bony 
or articulate abnormalities, as well as any fracture or soft 
tissue calcification, at the knee joint.  It was noted that 
the veteran did have cortical irregularity at the neck of 
fibula, which was attributed to his prior injury.   

During a September 2002 VA examination, the veteran reported 
chronic right leg, knee, hip, and back pain arising from a 
1972 gunshot wound to the right leg.  He stated that his pain 
had worsened over the years to the point where he was no 
longer able to maintain his job as a police officer.  
Additionally, the veteran complained of weakness, stiffness, 
and giving way in his right leg.  He denied any swelling in 
his lower extremities.  The veteran indicated that his leg 
problems were precipitated by walking and "being on his feet 
for too long," and that he treated his symptoms "by getting 
off his feet."  He added that he used crutches and a cane on 
occasion during flare-ups of leg pain.  

Physical examination revealed that the veteran's right leg 
was approximately 1.25 inches shorter than his left.  The 
muscle tone of both legs was normal.  Range of motion 
examination of the hips showed extension to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, internal 
rotation to 60 degrees, and external rotation to 40 degrees, 
bilaterally; measurements of flexion do not appear to have 
been attempted.  It was noted that the veteran did not 
exhibit significant pain with motion.  Range of motion 
examination of the right knee showed flexion to 105 degrees 
and extension to zero.  There was no effusion or Baker's cyst 
present.  Nor were any abnormalities noted on drawer's or 
McMurray sign testing.  Radiographic examination of the right 
hip revealed peritendinitis calcarea, but no evidence of any 
fracture, dislocation, or osteoarthritic changes.  
Radiographic examination of the femur showed a well-healed 
oblique fracture of the right mid-femur, which was attributed 
to the 1972 gunshot wound.  Although multiple tiny bullet 
fragments remained in the medial aspect of the fracture site, 
bone mineralization was considered excellent with no evidence 
of osseous destructive process. 

On VA examination in March 2008, the veteran again complained 
of pain, limited motion, and "giving way" in his right hip, 
leg, and knee as a result of his 1972 gunshot wound.  
Additionally, he stated that he experienced occasional 
swelling in his right leg and that the discrepancy in length 
between his lower extremities resulted in severe low back 
pain.  The veteran indicated that he could walk approximately 
150 yards at a time before having to stop due to right leg 
pain.  He added that, in addition to walking, factors 
precipitating his leg pain included weightbearing, going up 
and down stairs, or "doing anything physical."  He denied 
any use of orthotics, braces, or surgical intervention.  It 
was noted that the veteran's current right leg problems 
impaired his ability to perform daily activities, such as 
climbing stairs, and also prevented him from maintaining 
gainful employment.  In this regard, the veteran stated that 
he had recently lost his job as a police chief in January 
2008 "due to political reasons," adding that he was "going 
to have a hard time finding another job" as a result of his 
current disabilities.  

Physical examination revealed some atrophy in the right thigh 
compared to the left, particularly in the quadriceps area.  
However, there was no sign of muscle herination.  Strength 
testing showed the right thigh to be 2.5 on a scale of 5, 
compared to 5/5 on the left.  The veteran's gait was noted to 
be abnormal.  Range of motion testing of the right hip showed 
flexion to 120 degrees, extension to nearly 30 degrees, 
adduction to 20 degrees, abduction to 35 degrees, internal 
rotation to 20 degrees, and external rotation to 40 degrees, 
bilaterally.  All ranges of motion were affected by pain; 
however, there were no obvious signs of fatigability, lack of 
endurance, loss of motion, or increased pain associated with 
repetition of motion.  Examination of the right knee showed 
no effusion, Baker's cyst, crepitus, or other deformities.  
Range of motion testing of that knee revealed flexion to 120 
degrees and extension to zero, none of which was affected by 
pain.  Nor was there any increase in pain, fatigability, lack 
of endurance, incoordination, or lost  motion on repeat 
motion.  The knee was considered stable.  

The VA examination included a review of X-rays of the right 
hip, pelvis, femur, and knee which were taken in March 2007.  
Those X-rays showed the residuals of an old fracture in the 
right femur with multiple metallic densities resulting from 
the 1972 gunshot injury, but were otherwise unremarkable.  

Based upon the veteran's statements, physical examination, 
and review of the claims file, the VA examiner concluded that 
while the veteran's right leg was shorter than his left, the 
discrepancy was only one-half inch, not the 1.25 inches noted 
at the time of the September 2002 examination.  Additionally, 
the March 2008 examiner determined that, aside from some loss 
of motion in the right hip, which was noted to be either due 
to pain or the "severe apprehension" of pain, the veteran 
did not exhibit any abnormalities in the right hip or knee as 
a result of his prior injury.

Applying the law to the existing facts, the Board finds that 
the evidence does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of the 
current 20 percent assigned under DC 5255.  The medical 
evidence does not support a conclusion that the veteran has a 
marked knee or hip disability, which would warrant an 
increased rating of 30 percent under that diagnostic code.  
To the contrary, the clinical evidence of record, including 
the July 2001 medical imaging report and the September 2002 
and March 2008 VA examinations, were negative for any soft 
tissue calcifications, fractures, dislocations, 
osteoarthritic changes, or other obvious abnormalities 
affecting the right knee and hip.  Additionally, the March 
2008 VA examiner expressly concluded that the veteran did not 
exhibit any abnormalities in the right hip or knee as a 
result of his 1972 gunshot wound.  Therefore, the Board finds 
that the veteran is not entitled to a rating in excess of 20 
percent under DC 5255.

Nor is the veteran entitled to a higher disability rating 
under the other diagnostic codes that pertain to disabilities 
of the hip and thigh.  The veteran is already assigned a 
rating of 20 percent, which represents or exceeds the maximum 
schedular rating available for limitation of extension of the 
thigh (DC 5251) and impairment of the thigh (DC 5253).  
Additionally, in the absence of any showing of ankylosis, 
limitation of flexion of the thigh to 20 degrees, or problems 
associated with a hip flail joint, a rating in excess of 20 
percent is not warranted under DCs 5250 (ankylosis of the 
hip), 5252 (limitation of flexion of the thigh), or 5254 
(hip, flail joint).  

Further, there is no credible evidence that any pain on use 
or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right thigh being limited in motion to the extent required 
for a higher rating under the DeLuca provisions.  The Board 
has considered the lay statements from the veteran claiming 
that he experiences painful flare-ups due to weightbearing, 
climbing stairs, walking, and engaging in other physical 
activities.  However, the current 20 percent rating 
contemplates functional loss due to painful motion.  
Moreover, as noted above, the September 2002 VA examiner 
expressly found that the veteran did not exhibit significant 
pain with motion.  Although the March 2008 VA examiner did 
find that the veteran's ranges of motion were affected by 
pain, or the "severe apprehension" of pain, that examiner 
nonetheless concluded that there were no obvious signs of 
fatigability, lack of endurance, loss of motion, 
incoordination, or increased pain associated with repetition 
of motion.  Thus, even considering the effects of pain or 
other factors on use, there is no probative evidence that the 
veteran's right thigh disability has been productive of 
limited motion to a degree that met the requirements for an 
increased rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Finally, the Board acknowledges that the veteran reported at 
his March 2008 VA examination that he had been diagnosed with 
"early degenerative arthritic changes" in his lower 
extremities.  However, X-ray findings considered by the VA 
examiner showed no "obvious arthritic changes."  There are 
no other X-ray findings of record of arthritis.  Thus, DC 
5003, which applies to the rating of degenerative arthritis, 
is not for application.  38 C.F.R. § 4.71a, DC 5003.

In sum, the Board has considered whether a higher rating 
might be warranted for any period of time since July 24, 
2001, when the veteran filed his claim for an increased 
rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that at no time during this period has the veteran's right 
thigh disability warranted more than a 20 percent rating.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

C.  Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the either veteran's low back or 
right thigh disabilities reflect so exceptional or unusual a 
disability picture as to warrant the assignment of higher 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The Board acknowledges that the veteran has 
complained that his disabilities prevent him from working.  
However, the evidence of record indicates that the veteran 
was employed as a police chief until January 2008, at which 
time he was discharged "for political reasons," and not as 
a result of his service-connected disabilities.  Further, 
there is no clinical evidence indicating that the 
disabilities have resulted in marked interference with 
employment, i.e., beyond that contemplated in schedular 
ratings.  Nor is there any evidence that those conditions 
have warranted frequent, or indeed, any periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In light of 
the above, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period from July 24, 2001, to March 19, 2008, an 
increased rating of 40 percent, but no higher, for a low back 
disability is granted.

Since March 20, 2008, a rating in excess of 40 percent for a 
low back disability is denied.

Effective September 23, 2002, a separate 10 percent rating 
for mild incomplete paralysis of the sciatic nerve of the 
right lower extremity, is granted.

Effective September 23, 2002, a separate 10 percent rating 
for mild incomplete paralysis of the sciatic nerve of the 
left lower extremity, is granted.

An increased rating for a right thigh disability is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


